DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-10, 16-17 & 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Specie(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 11-15, 18-19 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Ridder (US 2011/0184488) in view of Fang et al. (US 2009/0204173).

De Ridder discloses,
1.    A pulse generator (e.g., via the disclosed implantable electrical stimulation source 12-IPG), comprising: charging circuitry configured to provide electrical power to the pulse generator (e.g., via the disclosed inductive coupling that recharges via an external charging device); communication circuitry (e.g., via the disclosed wireless transmitter 22) configured to conduct wireless telecommunications 

2.    The pulse generator of claim 1, wherein: the first component has a fixed frequency; and the second component has a spread-spectrum frequency range, wherein a lower limit of the spread-spectrum frequency range is greater than the fixed frequency (e.g., [0026]-[0027] & [0061]-[0062]).

3.     The pulse generator of claim 1, wherein an amplitude of the first component is greater than an amplitude of the second component (e.g., via the disclosed use of an ‘elevated pulse amplitude’ and/or ‘pulse amplitude ramping’ [0026] & [0059]-[0060]).

4.   The pulse generator of claim 3, wherein the spread-spectrum frequency range is at least an order of magnitude greater than the fixed frequency (e.g., [0026]-[0027] & [0061]-[0062]).

5.  The pulse generator of claim 2, wherein the second component includes a plurality of pulses that occur at non-fixed time intervals (e.g., via the disclosed use of inter-spike/inter-pulse interval, [0025]-[0026] & [0060]-[0061]).



7.  The pulse generator of claim 5, wherein none of the non-fixed time intervals has a value that is equal to any of the other non-fixed time intervals (e.g., via the disclosed use of inter-spike/inter-pulse interval, [0025]-[0026] & [0060]-[0061]).

11.   The pulse generator of claim 1, wherein a pulse width of the first component is greater than a pulse width of the second component (e.g., [0043]-[0044] & [0057]-[0058]).

12.  A method, comprising: receiving, via communication circuitry on a pulse generator, programming instructions from a programming device that is external to the pulse generator; and generating electrical pulses via stimulation circuitry on the pulse generator, wherein stimulation parameters of the electrical pulses are based on the received programming instructions, and wherein the electrical pulses include a first component that is paresthesia-inducing and a second component that is non-paresthesia-inducing.

13.   The method of claim 12, wherein: the first component has a fixed frequency; and the second component has a spread-spectrum frequency range, wherein a lower limit of the spread-spectrum frequency range is greater than the fixed frequency.

14.  The method of claim 12, wherein: an amplitude of the first component is greater than an amplitude of the second component; a pulse width of the first component is greater than a pulse width of the second component; the spread-spectrum frequency range is at least an order of magnitude greater than 

15.  The method of claim 14, wherein none of the non-fixed time intervals has a value that is equal to any of the other non-fixed time intervals (e.g., via the disclosed use of inter-spike/inter-pulse interval, [0025]-[0026] & [0060]-[0061]).

18.   A medical system, comprising: an electronic programming device configured to generate programming instructions in response to user input; and a pulse generator configured to generate electrical pulses based on the programming instructions, wherein the electrical pulses include a first component that is paresthesia-inducing and a second component that is non-paresthesia-inducing;
wherein: the first component has a fixed frequency; and the second component has a spread-spectrum frequency range, wherein a lower limit of the spread-spectrum frequency range is greater than the fixed frequency {e.g., [0041]-[0044], [0055]-[0056] & (Fig 5B)}.

19.   The medical system of claim 18, wherein: an amplitude of the first component is greater than an amplitude of the second component; a pulse width of the first component is greater than a pulse width of the second component; the spread-spectrum frequency range is at least an order of magnitude greater than the fixed frequency; and the second component includes a plurality of pulses that occur at non-fixed time intervals based on an output of the random number generator {e.g., [0041]-[0044], [0055]-[0056] & (Fig 5B)}.
	De Ridder et al. discloses the claimed invention having a pulse generator and method comprising stimulation circuitry configured to generate electrical pulses including first and second 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 11-15 & 18-19 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040.  The examiner can normally be reached on Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE F LAVERT/Primary Examiner, Art Unit 3792